Citation Nr: 1009395	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  08-36 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial increased evaluation for 
service-connected psychiatric disorder characterized as major 
depression, rated as 30 percent disabling from June 1, 2006; 
and as 50 percent disabling from January 24, 2009.

2.  Entitlement to an initial increased evaluation for 
service-connected lumbar degenerative disc disease with L-
5/S-1 spondylolisthesis, rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from September 1974 to June 
1981, from February 1989 to May 1989, and from May 1993 to 
May 2006.  He was born in 1956.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

Due in part to actions that took place during the course of 
the current appeal (and included herein as required for 
clarification below), service connection is also now in 
effect for sciatica, right lower extremity (claimed as right 
leg pain), rated as 40 percent disabling; asthma with 
pulmonary embolism, rated as 30 percent disabling; 
gastroesophageal reflux disease (GERD) with irritable bowel 
syndrome, rated at 30 percent; right knee strain with 
degenerative joint disease, rated at 10 percent; left knee 
strain with degenerative joint disease, rated at 10 percent; 
left lateral epicondylitis, rated at 10 percent; tinnitus, 
rated at 10 percent; hypothyroidism, rated at 10 percent; 
sciatica of the left lower extremity associated with the low 
back disability, rated at 10 percent; and allergic rhinitis, 
hypertension, hemorrhoids and tinea versicolor, for each of 
which a noncompensable rating is assigned.

When the current appeal has arisen from the initially 
assigned rating, consideration must be given as to whether 
staged ratings should be assigned to reflect entitlement to a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A great deal has taken place in the adjudication of the 
various aspects of the Veteran's claims since he filed the 
current claim in 2006.  In that context, it is not certain 
that he fully understands the ramifications thereof; nor it 
is clear that he has been provided necessary procedural and 
substantive options for addressing the remaining questions he 
may have with regard to the most equitable rating his 
disabilities.

For instance, the Veteran's Substantive Appeal, a VA Form 9, 
dated in December 2008, reflects that he felt was entitled to 
a 50 percent rating for his psychiatric disability.  That 
rating has now been established, and he and his 
representative were so informed.  However, the subsequent 
argument provided by his representative in a VA Form 646, 
dated in October 2009, acknowledged the purported inadequacy 
of the 30 percent rating but did not seemingly recognize the 
current 50 percent rating.  And there has been no argument 
advanced with regard to the rating in the period of time 
prior to the assignment of the 50 percent rating.  Moreover, 
although the Veteran seemed to indicate that a 50 percent 
rating was satisfactory, his comments in that regard are 
inadequate to fulfill the requirements for withdrawal of his 
pending appeal on that issue.

In general, a disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  38 C.F.R. § 4.40. And when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination; and see 
these and Johnson v. Brown, 9 Vet. App. 7 (1996) regarding 
consideration of pain.  The clinical records in this case 
show that the Veteran is given relief from his pain by the 
use of only potent medications such as Oxycodone.

With regard to his low back disability, the Veteran's 
Substantive Appeal placed focus on the fact that the VA 
examiners had not been able to assess DeLuca factors without 
speculation, and that he was entitled to such an analysis.  
He also argued that appropriate consideration had not been 
given to the arthritic involvement of the low back and to 
alternative means of rating the overall disability.  

In a VA Form 21-4138 submitted in June 2007, he noted that 
service connection had been denied for leg pain which was 
clearly associated with his low back problems and had been so 
stated by VA and private physicians.  In that regard, the 
Board must note that in a subsequent rating action in 
November 2008, service connection was indeed added for the 
right lower extremity radiculopathy and a separate 40 percent 
rating assigned.  (Service connection had already been 
granted for impairment in the left lower extremity.)  It is 
not clear that he understands that these were service 
connected on the basis that they were associated with the low 
back problem and are thus another component of the rating of 
the latter.

The Veteran receives ongoing regular care at Travis Air Force 
Base (AFB).  Some isolated records are in the file from that 
facility including EMG report from June 2007.  However, it is 
clear that there are additional and updated records that 
should be obtained therefrom.  For instance, it is noted in 
VA records that he had been seen regularly by a civilian 
psychologist at Travis (5-6 times) and had been referred for 
further civilian counseling but had not gone due to his 
acclaimed anhedonia.  None of this medical evidence is of 
record.

Service connection has been granted for a psychiatric 
disability identified as major depression.  At the time of 
the VA psychiatric examination in January 2009, the clinical 
file was unavailable to the psychologist doing the review.  
The examiner admitted that he had to assume that the 
Veteran's panic disorder (from which he was having episodes 
2-3 times as week which was a reduction due to medications) 
was already service-connected.  There is nothing in the file 
to clarify whether that is or is not the case.  

The examiner also referred to hospitalizations for the panic 
attacks, records for which are not in the file.  If the panic 
disorder is part of the service-connected disability, 
hospitalizations would certainly be an important part of 
rating that disability on both schedular and extraschedular 
bases.

On the 2009 VA examination, the Veteran reported that he was 
in the process of his third divorce due to his depressive 
symptoms, and that he had 18 months until he could retire 
with a limited pension from his job as a deputy sheriff.  
And, while the Veteran described himself as now only giving 
supplies to inmates of the County Jail, and said he was on 
"limited duty", it is uncertain whether or to what extent 
accommodations have been made on that job for his various 
health problems, including those of a mental health nature.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

    Complete up-to-date records should be 
obtained from all service facilities 
including Travis AFB, private care-givers 
and VA facilities from service until 
present and added to the claims file.  The 
Veteran may be able to help in identifying 
given care-givers, etc. and in the case of 
private physicians or counselors, give  
both information and release for the 
obtaining of the pertinent data.

    The Veteran should also provide 
documentation as to how his disabilities 
impact him on a daily basis, at home or in 
the community and workplace, if 
applicable, and provide documentation as 
to the limitations he is under at work, 
official or otherwise, e.g., what 
constituted "limited duty".

2.  The Veteran should be examined by 
physicians who have expertise in 
orthopedic, neurological, and psychiatric 
medicine, who have not previously examined 
him, to determine the exact state of the 
herein concerned disabilities.  The entire 
evidentiary file must be made available to 
the examiners, including a copy of this 
remand, and this should be so stated in 
the report.  X-rays and any other 
appropriate tests should be taken as 
deemed required.  

    The orthopedic examination must take 
into consideration the provisions of 38 
C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca.  
    
    Because some of the pertinent 
diagnostic codes for rating his back 
include neurological components, 
consideration should be given to those 
other service-connected disabilities which 
are involved therein, and the 
appropriative addressing of those 
associated symptoms.

    The examiners should delineate the 
distinctions, if any, between his symptoms 
as to both herein concerned disabilities 
at the time of service separation and now, 
and the specific and detailed changes, if 
any, that have taken place in the interim.

    The psychiatric examiner should make a 
definitive determination as to what mental 
health problems are, and which are not, 
service-connected, if there is any way to 
make such a distinction.

    The examiner(s) should detail all 
impact that these disabilities may have on 
his daily life.

3.  The case should then be reviewed, and 
if the decisions remain unsatisfactory, a 
comprehensive SSOC should be issued to 
include all pertinent regulations, and the 
Veteran and his representative should be 
given the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review.  The Veteran 
need do nothing further until so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



__________________________
ANDREW J . MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

